UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ALFRED LAFORD,

                                      Plaintiff,                   16 Civ. 4686 (PAE)
                       -v-                                         11 Cr. 1032-7 (PAE)

 UNITED STATES,                                                           ORDER

                                     Defendant.


PAUL A. ENGELMAYER, District Judge:

        On November 8, 2019, Alfred Laford filed a motion to vacate under 28 U.S.C. § 2255.

No. 11 Cr. 1032-7, Dkt. 2446. The Court directs the government to respond by November 27,

2019.

        SO ORDERED.




                                                          United States District Judge
Dated: November 13, 2019
       New York, New York
